 



Moody National Reit II, Inc. - 8-K [mnrtii-8k_092016.htm]

Exhibit 10.1

 

PROMISSORY NOTE

 



  LOAN TERMS TABLE   Lender: KeyBank National Association, a national banking
association, its successors and assigns Loan No.: 10106606 Lender’s Address:
11501 Outlook, Suite 300, Overland Park, Kansas 66211 Borrower: MOODY NATIONAL
YALE-SEATTLE HOLDING, LLC, a Delaware limited liability company Borrower’s
Address: 6363 Woodway, Suite 110, Houston, Texas 77057 Property: Real property
located at 1800 Yale Avenue, Seattle, WA 98101 in King County, Washington and
certain personal property Closing Date: September 20, 2016 Original Principal
Amount: $45,000,000.00 Maturity Date: October 1, 2026 Interest Rate: four and
38/100 percent (4.38%) Initial Interest Payment Per Diem: $5,475 Monthly Debt
Service Payment Amount: (i) on each Payment Date up to and including October 1,
2018, an amount equal to interest only at the Interest Rate on the outstanding
principal balance of the Loan for the related Accrual Period, and (ii) on each
Payment Date occurring on and after November 1, 2018, a constant monthly payment
of $224,811.10. Payment Date: November 1, 2016 and on the first day of each
successive month thereafter Permitted Par Prepayment Date: June 2, 2026
Permitted Release Date: the fourth (4th) anniversary of the first Payment Date  

 

1.            Loan Amount and Rate. FOR VALUE RECEIVED, Borrower promises to pay
to the order of Lender, the Original Principal Amount (or so much thereof as is
outstanding from time to time, which is referred to herein as the “Outstanding
Principal Balance” or “OPB”), with interest on the unpaid OPB from the date of
disbursement of the Loan (as hereinafter defined) evidenced by this Promissory
Note (“Note”) at the Interest Rate. Interest on the outstanding principal
balance of the Loan shall be calculated by multiplying (a) the actual number of
days elapsed in the relevant Accrual Period (hereinafter defined) by (b) a daily
rate based on the Interest Rate and a three hundred sixty (360) day year by (c)
the outstanding principal balance of the Loan. Borrower acknowledges that the
calculation method for interest described herein results in a higher effective
interest rate than the numeric Interest Rate and Borrower hereby agrees to this
calculation method. The loan evidenced by this Note will sometimes hereinafter
be called the “Loan.” The above Loan Terms Table (hereinafter referred to as the
“Table”) is a part of the Note and all terms used in this Note that are defined
in the Table shall have the meanings set forth therein. “Accrual Period” means
the period commencing on and including the first (1st) day of each calendar
month during the term of the Loan and ending on and including the final calendar
date of such calendar month; however, the initial Accrual Period shall commence
on and include the Closing Date and shall end on and include the final calendar
date of the calendar month in which the Closing Date occurs. 

 



 

 

  

2.            Principal and Interest Payments. Payments of principal and
interest shall be made as follows:

 

(a)          On the date of disbursement of the Loan proceeds, an interest
payment calculated by multiplying (i) the Initial Interest Payment Per Diem by
(ii) the number of days from (and including) the date of the disbursement of the
Loan proceeds through the last day of the calendar month in which the
disbursement was made;

 

(b)          On each Payment Date until the Maturity Date, a monthly payment
equal to the Monthly Debt Service Payment Amount to be applied: (i) to the
payment of interest computed at the Interest Rate; and (ii) the balance applied
toward the reduction of the Outstanding Principal Balance; and

 

(c)          If not sooner paid, the Outstanding Principal Balance, all unpaid
interest thereon, and all other amounts owed to Lender pursuant to this Note or
any other Loan Document (as hereinafter defined) or otherwise in connection with
the Loan or the security for the Loan shall be due and payable on the Maturity
Date.

 

3.            Security for Note. This Note is secured by a first deed of trust,
mortgage, or deed to secure debt (which is herein called the “Security
Instrument”) encumbering the Property. This Note, the Security Instrument, that
certain Loan Agreement between Borrower and Lender of even date herewith (the
“Loan Agreement”) and all other documents and instruments existing now or after
the date hereof that evidence, secure or otherwise relate to the Loan and
pursuant to which any Person assumes or incurs an obligation for the benefit of
Lender, including any assignments of leases and rents, other assignments,
security agreements, financing statements, guaranties, indemnity agreements
(including environmental indemnity agreements), letters of credit, or
escrow/holdback or similar agreements or arrangements, together with all
amendments, modifications, substitutions or replacements thereof, are sometimes
herein collectively referred to as the “Loan Documents” or individually as a
“Loan Document.” All amounts that are now or in the future become due and
payable by Borrower under this Note, the Security Instrument, or any other Loan
Document, including any Yield Maintenance Premium and all applicable expenses,
costs, charges, and fees, will be referred to herein as the “Debt.” The remedies
of Lender as provided in this Note, any other Loan Document, or under applicable
law shall be cumulative and concurrent, may be pursued singularly, successively,
or together at the discretion of Lender, and may be exercised as often as the
occurrence of an occasion for which Lender is entitled to a remedy under the
Loan Documents or applicable law. The failure to exercise any right or remedy
shall not be construed as a waiver or release of the right or remedy respecting
the same or any subsequent default.

 



2 

 

  

4.            Intentionally Omitted.

 

5.            Payments. All amounts payable hereunder shall be payable in lawful
money of the United States of America to Lender at Lender’s Address or such
other place as the holder hereof may designate in writing, which may include at
Lender’s option a requirement that payment be made by wire transfer of
immediately available funds in accordance with wire transfer instructions
provided by Lender. Each payment made hereunder shall be made in immediately
available funds and must state the Borrower’s Loan Number. If any payment of
principal or interest on this Note is due on a day other than a Business Day (as
hereinafter defined), such payment shall be made on the next succeeding Business
Day. Any payment on this Note received after 2:00 o’clock p.m. local time at the
place then designated as the place for receipt of payments hereunder shall be
deemed to have been made on the next succeeding Business Day. All amounts due
under this Note shall be payable without set off, counterclaim, or any other
deduction whatsoever. All payments from Borrower to Lender following the
occurrence and during the continuation of an Event of Default shall be applied
in such order and manner as Lender elects in reduction of costs, expenses,
charges, disbursements and fees payable by Borrower hereunder or under any other
Loan Document, in reduction of interest due on the Outstanding Principal
Balance, or in reduction of the Outstanding Principal Balance. Lender may,
without notice to Borrower or any other person, accept one or more partial
payments of any sums due or past due hereunder from time to time while an Event
of Default exists hereunder, after Lender accelerates the indebtedness evidenced
hereby, or after Lender commences enforcement of its remedies under any Loan
Document or applicable law, without thereby waiving any Event of Default,
rescinding any acceleration, or waiving, delaying, or forbearing in the pursuit
of any remedies under the Loan Documents. Lender may endorse and deposit any
check or other instrument tendered in connection with such a partial payment
without thereby giving effect to or being bound by any language purporting to
make acceptance of such instrument an accord and satisfaction of the
indebtedness evidenced hereby. As used herein, the term “Business Day” shall
mean a day upon which commercial banks are not authorized or required by law to
close in the city designated from time to time as the place for receipt of
payments hereunder.

 

6.            Late Charge. If any sum payable under this Note or any other Loan
Document, other than principal due at maturity or upon acceleration of the Loan,
is not received by Lender within five (5) days of the date on which it was due,
Borrower shall pay to Lender an amount (the “Late Charge”) equal to the lesser
of (a) five percent (5%) of the full amount of such sum or (b) the maximum
amount permitted by applicable law in order to help defray the expenses incurred
by Lender in handling and processing such delinquent payment and to compensate
Lender for the loss of the use of such delinquent payment. Any such Late Charge
shall be secured by the Security Instrument and other Loan Documents. The
collection of any Late Charge shall be in addition to, and shall not constitute
a waiver of or limitation of, a default or Event of Default hereunder or a
waiver of or limitation of any other rights or remedies that Lender may be
entitled to under any Loan Document or applicable law.

 

7.            Default Rate. Upon the occurrence of an Event of Default
(including the failure of Borrower to make full payment on the Maturity Date),
Lender shall be entitled to receive and Borrower shall pay interest on the
Outstanding Principal Balance at the rate of five percent (5%) per annum above
the Interest Rate (“Default Rate”) but in no event greater than the Maximum
Legal Rate (as hereinafter defined). Interest shall accrue and be payable at the
Default Rate from the occurrence and during the continuance of an Event of
Default. Such accrued interest shall be added daily to the Outstanding Principal
Balance, and interest shall accrue thereon at the Default Rate until fully paid.
Such accrued interest shall be secured by the Security Instrument and other Loan
Documents. Borrower agrees that Lender’s right to collect interest at the
Default Rate is given for the purpose of compensating Lender at reasonable
amounts for Lender’s added costs and expenses that occur as a result of
Borrower’s default and that are difficult to predict in amount, such as
increased general overhead, concentration of management resources on problem
loans, and increased cost of funds. Lender and Borrower agree that Lender’s
collection of interest at the Default Rate is not a fine or penalty, but is
intended to be and shall be deemed to be reasonable compensation to Lender for
increased costs and expenses that Lender will incur if there occurs an Event of
Default hereunder. Collection of interest at the Default Rate shall not be
construed as an agreement or privilege to extend the Maturity Date or to limit
or impair any rights and remedies of Lender under any Loan Documents. If
judgment is entered on this Note, interest shall continue to accrue
post-judgment at the greater of (a) the Default Rate or (b) the applicable
statutory judgment rate. As used herein, the term “Maximum Legal Rate” shall
mean the maximum nonusurious interest rate, if any, that at any time or from
time to time may be contracted for, taken, reserved, charged or received on the
indebtedness evidenced by the Note and as provided for herein or the other Loan
Documents, under the laws of such state or states whose laws are held by any
court of competent jurisdiction to govern the interest rate provisions of the
Loan.

 



3 

 

  

8.            Origination, Administration, Enforcement, and Defense Expenses.
Subject to any express provision of any Loan Document providing otherwise,
Borrower shall pay Lender, on demand, all Administration and Enforcement
Expenses (as hereinafter defined) now or hereafter incurred by Lender, together
with interest thereon at (x) if no Event of Default exists, the Interest Rate,
or (y) if no Event of Default exists, the Default Rate, from the date paid or
incurred by Lender until such fees and expenses are paid by Borrower, whether or
not an Event of Default or Default then exists. Provided no Event of Default has
occurred, fees and expenses related solely to origination and administration of
the Loan shall be limited to reasonable fees and expenses, but charges of rating
agencies, governmental entities or other third parties that are outside of the
control of Lender shall not be subject to the reasonableness standard, except to
the extent limited by applicable law. For the purpose of this Note,
“Administration and Enforcement Expenses” shall mean all fees and expenses
incurred at any time or from time to time by Lender, including legal (whether
for the purpose of advice, negotiation, documentation, defense, enforcement or
otherwise), accounting, financial advisory, auditing, rating agency, appraisal,
valuation, title or title insurance, engineering, environmental, collection
agency, or other expert or consulting or similar services, in connection with:
(a) the origination of the Loan (provided, however, that so long as Borrower
shall have paid the fees and expenses relating to origination of the Loan as of
the Closing Date, interest shall not accrue thereon), including the negotiation
and preparation of the Loan Documents and any amendments or modifications of the
Loan or the Loan Documents, whether or not consummated; (b) the administration,
servicing or enforcement of the Loan or the Loan Documents, including any
request for interpretation or modification of the Loan Documents or any matter
related to the Loan or the servicing thereof (which shall include the
consideration of any requests for consents, waivers, modifications, approvals,
lease reviews or similar matters and any proposed transfer of the Property or
any interest therein), (c) any litigation, contest, dispute, suit, arbitration,
mediation, proceeding or action (whether instituted by or against Lender,
including actions brought by or on behalf of Borrower or Borrower’s bankruptcy
estate or any indemnitor or guarantor of the Loan or any other person) in any
way relating to the Loan or the Loan Documents including in connection with any
bankruptcy, reorganization, insolvency, or receivership proceeding; (d) any
attempt to enforce any rights of Lender against Borrower or any other person
that may be obligated to Lender by virtue of any Loan Document or otherwise
whether or not litigation is commenced in pursuance of such rights; and (e)
protection, enforcement against, or liquidation of the Property or any other
collateral for the Loan, including any attempt to inspect, verify, preserve,
restore, collect, sell, liquidate or otherwise dispose of or realize upon the
Loan, the Property or any other collateral for the Loan. All Administration and
Enforcement Expenses shall be additional Debt hereunder secured by the Property,
and may be funded, if Lender so elects, by Lender paying the same to the
appropriate persons and thus making an advance on Borrower’s behalf.

 



4 

 

  

9.            Prepayment.

 

(a)          Voluntary Prepayments.

 

(i)           Except as otherwise expressly provided in this Section 9, Borrower
shall not have the right to prepay the Loan in whole or in part prior to the
Maturity Date.

 

(ii)          Provided no Event of Default has occurred and is continuing, on
the Permitted Par Prepayment Date, and on any Business Day thereafter through
the Maturity Date, Borrower may, at its option, prepay the Debt in full (but not
in part) without payment of any yield maintenance or other premium; provided,
however, if for any reason such prepayment is not paid on a regularly scheduled
Payment Date, the Debt shall include interest for the full Accrual Period during
which the prepayment occurs. Borrower’s right to prepay the principal balance of
the Loan in full pursuant to this subsection shall be subject to (I) Borrower’s
submission of a notice to Lender setting forth the projected date of prepayment,
which date shall be no less than thirty (30) days from the date of such notice,
and (II) Borrower’s actual payment to Lender of the full amount of the Debt,
including interest for the full Accrual Period during which the prepayment
occurs.

 

(b)          Mandatory Prepayments. On the next occurring Payment Date following
the date on which Lender actually receives any Net Proceeds (as defined in the
Loan Agreement), if Lender is not obligated to make such Net Proceeds available
to Borrower for the Restoration (as defined in the Loan Agreement) of the
Property or any part thereof or otherwise remit such Net Proceeds to Borrower
pursuant to Section 6.4 of the Loan Agreement, Borrower authorizes Lender, at
Lender’s option, to apply Net Proceeds as a prepayment of all or a portion of
the outstanding principal balance of the Loan together with accrued interest on
the portion of the principal balance of the Loan prepaid and any other sums due
hereunder in an amount equal to one hundred percent (100%) of such Net Proceeds
(except that Awards (as defined in the Loan Agreement) in respect of any
temporary taking of the Property, unless an Event of Default shall have occurred
and be continuing, shall be applied as if they constituted Rents (as defined in
the Loan Agreement)); provided, however, if an Event of Default has occurred and
is continuing, Lender may apply such Net Proceeds to the Debt (until paid in
full) in any order or priority in its discretion. Other than during the
existence of an Event of Default, no Yield Maintenance Premium (hereinafter
defined) or other premium shall be due in connection with any prepayment made
pursuant to this Section 9(b). If Net Proceeds are so applied to payment of the
Debt rather than made available to Borrower for Restoration, then, provided no
Event of Default exists, Borrower shall have a one-time right to prepay the Debt
in full only, without payment of the Yield Maintenance Premium or any other
premium or penalty, provided that: (a) the amount of Net Proceeds so applied is
not less than fifty-one percent (51%) of the outstanding principal amount of the
Debt, (b) Borrower gives written notice of such election to prepay the Debt in
full not later than three (3) months after the date which is the earlier of (i)
the date Lender notifies Borrower that the Net Proceeds shall be applied to the
Debt; and (ii) the date Lender applies the Net Proceeds to the Debt; (c) the
Debt is prepaid in full not later than three (3) months after Borrower gives
Lender such notice; and (d) such prepayment is made on a Payment Date or if such
prepayment is not made on a Monthly Payment Date, then Borrower shall pay to
Lender interest for the full Accrual Period during which the prepayment occurs.
No Yield Maintenance Premium (hereinafter defined) or other premium shall be due
in connection with any prepayment made pursuant to this Section 9(b).

 



5 

 

  

(c)          Prepayments After Default. If payment of all or any part of the
Debt is tendered by Borrower or otherwise recovered by Lender during the
existence of an Event of Default under any circumstances including a prepayment
in connection with (A) reinstatement of the Security Instrument provided by
statute under foreclosure proceedings or exercise of power of sale, (B) any
statutory right of redemption exercised by Borrower or any other party having a
statutory right to redeem or prevent foreclosure or power of sale, (C) any sale
in foreclosure or under exercise of a power of sale or otherwise (including
pursuant to a credit bid made by Lender in connection with such sale), (D) any
other collection action by Lender, or (E) exercise by any governmental authority
of any civil or criminal forfeiture action with respect to any of the collateral
for the Loan, such tender or recovery shall be (I) made on the next occurring
Payment Date (or must include the full amount of interest for the then current
Accrual Period) together with the Monthly Debt Service Payment Amount and (II)
deemed a voluntary prepayment by Borrower in violation of the prohibition
against prepayment set forth in Section 9(a)(i) hereof, and Borrower shall pay,
in addition to the Debt, an amount equal to the Yield Maintenance Premium which
can be applied by Lender in such order and priority as Lender shall determine in
its discretion. The Yield Maintenance Premium shall also become immediately due
and owing in the event of any acceleration of the Loan. The Yield Maintenance
Premium shall be secured by all security and collateral for the Loan and shall,
after it becomes due and payable, be treated as if it were added to the Debt for
all purposes including accrual of interest, judgment on the Note, foreclosure
(whether through power of sale, judicial proceeding, or otherwise) (“Foreclosure
Sale”), redemption, and bankruptcy (including pursuant to Section 506 of the
United States Bankruptcy Code (“Bankruptcy Code”) or any successor provision);
without limiting the generality of the foregoing, it is understood and agreed
that the Yield Maintenance Premium may be added to Lender’s bid at any
Foreclosure Sale. If a Yield Maintenance Premium is due hereunder, Lender shall
deliver to Borrower a statement setting forth the amount and determination of
the Yield Maintenance Premium, and, provided that Lender shall have in good
faith applied the formula described in the definition of “Yield Maintenance
Premium,” Borrower shall not have the right to challenge the calculation or the
method of calculation set forth in any such statement in the absence of manifest
error, which calculation may be made by Lender on any day during the thirty (30)
day period preceding the date of such prepayment. Exchange of the Note for a
different instrument or modification of the terms of the Note, including
classification and treatment of Lender’s claim (other than non-impairment under
Section 1124 of the Bankruptcy Code or any successor provision) pursuant to a
plan of reorganization in bankruptcy shall also be deemed to be a prepayment
following an Event of Default hereunder.

 



6 

 

  

(d)          Prepayment Prior to Permitted Defeasance Date. Provided no Event of
Default shall then exist, Borrower shall have the right at any time during the
period, if any, following the occurrence of the Permitted Release Date until the
Permitted Defeasance Date (hereinafter defined), to prepay the Debt in whole
(but not in part) upon not less than thirty (30) days and not more than ninety
(90) days prior written notice to Lender specifying the projected date of
prepayment and upon payment of an amount equal to the Yield Maintenance Premium.
Upon the occurrence of the Permitted Defeasance Date, Borrower’s right to prepay
under this Section 9(d) shall terminate. The “Yield Maintenance Premium” shall
be an amount equal to the greater of (A) one percent (1%) of the Outstanding
Principal Balance to be prepaid or satisfied, or accelerated and then due and
owing, and (B) the excess, if any, of (I) the sum of the present values of all
then-scheduled payments of principal and interest under the Note assuming that
all scheduled payments are made timely and that the remaining outstanding
principal and interest on the Loan is paid on the Maturity Date (with each such
payment and assumed payment discounted to its present value at the date of
prepayment at the rate which, when compounded monthly, is equivalent to the bond
equivalent yield (in the secondary market) on the United States Treasury
Security that as of the date which is five (5) Business Days prior to the date
that such prepayment shall be applied in accordance with the terms and
provisions of Section 9(a) hereof or, in the case of an acceleration of the
Loan, the date of such acceleration (the “Prepayment Rate Determination Date”)
has a remaining term to maturity closest to, but not exceeding, the remaining
term to the Maturity Date as most recently published in “Statistical Release
H.15 (519), Selected Interest Rates,” or any successor publication, published by
the Board of Governors of the Federal Reserve System, or on the basis of such
other publication or statistical guide as Lender may reasonably select (the
“Prepayment Rate”) when compounded semi-annually and deducting from the sum of
such present values any short-term interest paid from the date of prepayment to
the next succeeding Payment Date in the event such payment is not made on a
Payment Date), over (II) the principal amount being prepaid or the entire
Outstanding Principal Balance in the case of an acceleration of the Loan. Lender
shall notify Borrower of the amount and the basis of determination of the
required Yield Maintenance Premium. If any notice of prepayment is given, the
Debt shall be due and payable on the projected date of prepayment. Except as
otherwise expressly provided for in Section 9(b) hereof, Lender shall not be
obligated to accept any prepayment of the Debt unless it is accompanied by the
Yield Maintenance Premium due in connection therewith. If for any reason
Borrower prepays the Loan on a date other than a Payment Date, Borrower shall
pay Lender, in addition to the Debt, interest for the full Accrual Period during
which the prepayment occurs. “Permitted Defeasance Date” means the date that is
two (2) years from the “startup day” within the meaning of Section 860G(a)(9) of
the Code for the REMIC Trust which holds the portion of the Note last to be
securitized.

 



7 

 

  

(e)          General.

 

(i)           Borrower acknowledges that: (A) Lender has made the Loan to
Borrower in reliance on, and the Loan has been originated for the purpose of
selling the Loan in the secondary market to investors who will purchase the Loan
or direct or indirect interests therein in reliance on, the actual receipt over
time of the stream of payments of principal and interest agreed to by Borrower
herein; and (B) Lender or any subsequent investor in the Loan will incur
substantial additional costs and expenses in the event of a prepayment of the
Loan; and (C) the Yield Maintenance Premium is reasonable and is a bargained for
consideration and not a penalty and the terms of the Loan are in various
respects more favorable to Borrower than they would have been absent Borrower’s
agreement to pay the Yield Maintenance Premium as provided herein. Borrower
agrees that Lender shall not, as a condition to receiving the Yield Maintenance
Premium, be obligated to actually reinvest the amount prepaid in any treasury
obligation or in any other manner whatsoever. Nothing contained herein shall be
deemed to be a waiver by Lender of any right it may have to require specific
performance of any obligation of Borrower hereunder.

 

(ii)          In addition to the Yield Maintenance Premium, Borrower shall pay
all hedging and breakage costs of any kind and in any amount incurred by Lender
due to any prepayment (including a prepayment following an Event of Default).

 

 

9.           Intentionally omitted.

 

10.         Maximum Rate Permitted by Law. All agreements in this Note and all
other Loan Documents are expressly limited so that in no contingency or event
whatsoever, whether by reason of acceleration of maturity of the indebtedness
evidenced hereby or otherwise, shall the amount agreed to be paid hereunder for
the use, forbearance, or detention of money exceed the Maximum Legal Rate. If,
from any circumstance whatsoever, fulfillment of any provision of this Note or
any other Loan Document at the time performance of such provision shall be due
shall involve exceeding the Maximum Legal Rate, then, ipso facto, the
obligations to be fulfilled shall be reduced to allow compliance with the
Maximum Legal Rate, and if, from any circumstance whatsoever, Lender shall ever
receive as interest an amount that would exceed the Maximum Legal Rate, the
receipt of such excess shall be deemed a mistake and shall be canceled
automatically or, if theretofore paid, such excess shall be credited against the
principal amount of the indebtedness evidenced hereby to which the same may
lawfully be credited, and any portion of such excess not capable of being so
credited shall be refunded immediately to Borrower.

 

11.          Events of Default; Acceleration of Amount Due. Lender may in its
discretion, without notice to Borrower, declare the entire Debt, including the
Outstanding Principal Balance, all accrued interest, all costs, expenses,
charges and fees payable under any Loan Document, and Yield Maintenance Premium
immediately due and payable, and Lender shall have all remedies available to it
at law or equity for collection of the amounts due, upon the occurrence and
during the continuance of any of the following (the “Events of Default”): an
“Event of Default” (as defined in the Loan Agreement or in any other Loan
Document) under the Loan Agreement or any other Loan Document.

 



8 

 

  

12.          Time of Essence. Time is of the essence with regard to each
provision contained in this Note.

 

13.         Transfer and Assignment. This Note may be freely transferred and
assigned by Lender. Borrower’s right to transfer its rights and obligations with
respect to the Debt, and to be released from liability under this Note, shall be
governed by the Loan Agreement.

 

14.         Authority of Persons Executing Note. Borrower warrants and
represents that the persons or officers who are executing this Note and the
other Loan Documents on behalf of Borrower have full right, power and authority
to do so, and that this Note and the other Loan Documents constitute valid and
binding documents, enforceable against Borrower in accordance with their terms,
and that no other person, entity, or party is required to sign, approve, or
consent to, this Note.

 

15.          Severability. The terms of this Note are severable, and should any
provision be declared by a court of competent jurisdiction to be invalid or
unenforceable, the remaining provisions shall, at the option of Lender, remain
in full force and effect and shall in no way be impaired.

 

16.          Borrower’s Waivers. Borrower and all others liable hereon hereby
waive presentation for payment, demand, notice of dishonor, protest, and notice
of protest, notice of intent to accelerate, and notice of acceleration, stay of
execution and all other suretyship defenses to payment generally. No release of
any security held for the payment of this Note, or extension of any time periods
for any payments due hereunder, or release of collateral that may be granted by
Lender from time to time, and no alteration, amendment or waiver of any
provision of this Note or of any of the other Loan Documents, shall modify,
waive, extend, change, discharge, terminate or affect the liability of Borrower
and any others that may at any time be liable for the payment of this Note or
the performance of any covenants contained in any of the Loan Documents.

 

17.         Governing Law. LENDER HAS OFFICES IN THE STATE OF NEW YORK AND THE
PROCEEDS OF THE LOAN DELIVERED PURSUANT HERETO WERE DISBURSED FROM THE STATE OF
NEW YORK (“GOVERNING STATE”), WHICH STATE THE PARTIES AGREE HAS A SUBSTANTIAL
RELATIONSHIP TO THE PARTIES AND TO THE UNDERLYING TRANSACTION EMBODIED HEREBY,
AND IN ALL RESPECTS, INCLUDING, WITHOUT LIMITING THE GENERALITY OF THE
FOREGOING, MATTERS OF CONSTRUCTION, VALIDITY AND PERFORMANCE, THIS NOTE, THE
LOAN AGREEMENT AND THE OTHER LOAN DOCUMENTS AND THE OBLIGATIONS ARISING
HEREUNDER AND THEREUNDER SHALL BE GOVERNED BY, AND CONSTRUED IN ACCORDANCE WITH,
THE LAWS OF THE STATE OF NEW YORK APPLICABLE TO CONTRACTS MADE AND PERFORMED IN
SUCH STATE (WITHOUT REGARD TO PRINCIPLES OF CONFLICTS OF LAWS) AND ANY
APPLICABLE LAW OF THE UNITED STATES OF AMERICA, EXCEPT THAT AT ALL TIMES THE
PROVISIONS FOR THE CREATION, PERFECTION, AND ENFORCEMENT OF THE LIEN AND
SECURITY INTEREST CREATED PURSUANT HERETO AND PURSUANT TO THE OTHER LOAN
DOCUMENTS SHALL BE GOVERNED BY AND CONSTRUED ACCORDING TO THE LAW OF THE STATE
IN WHICH THE PROPERTY IS LOCATED, IT BEING UNDERSTOOD THAT, TO THE FULLEST
EXTENT PERMITTED BY THE LAW OF SUCH STATE, THE LAW OF THE STATE OF NEW YORK
SHALL GOVERN THE CONSTRUCTION, VALIDITY AND ENFORCEABILITY OF ALL LOAN DOCUMENTS
AND ALL OF THE OBLIGATIONS ARISING HEREUNDER OR THEREUNDER. TO THE FULLEST
EXTENT PERMITTED BY LAW, BORROWER HEREBY UNCONDITIONALLY AND IRREVOCABLY WAIVES
ANY CLAIM TO ASSERT THAT THE LAW OF ANY OTHER JURISDICTION GOVERNS THIS NOTE,
THE LOAN AGREEMENT AND THE OTHER LOAN DOCUMENTS, AND THIS NOTE, THE LOAN
AGREEMENT AND THE OTHER LOAN DOCUMENTS SHALL BE GOVERNED BY AND CONSTRUED IN
ACCORDANCE WITH THE LAWS OF THE STATE OF NEW YORK PURSUANT TO SECTION 5-1401 OF
THE NEW YORK GENERAL OBLIGATIONS LAW.

 



9 

 

  

18.         JURISDICTION AND VENUE. ANY LEGAL SUIT, ACTION OR PROCEEDING AGAINST
LENDER OR BORROWER ARISING OUT OF OR RELATING TO THIS AGREEMENT OR THE OTHER
LOAN DOCUMENTS (“ACTION”) MAY AT LENDER’S OPTION BE INSTITUTED IN (AND IF ANY
ACTION IS ORIGINALLY BROUGHT IN ANOTHER VENUE, THE ACTION SHALL AT THE ELECTION
OF LENDER BE TRANSFERRED TO) ANY FEDERAL OR STATE COURT IN THE CITY OF NEW YORK,
COUNTY OF NEW YORK, PURSUANT TO SECTION 5-1402 OF THE NEW YORK GENERAL
OBLIGATIONS LAW AND BORROWER WAIVES ANY OBJECTIONS WHICH IT MAY NOW OR HEREAFTER
HAVE BASED ON VENUE OR FORUM NON CONVENIENS OF ANY SUCH ACTION, AND BORROWER
HEREBY IRREVOCABLY SUBMITS TO THE JURISDICTION OF ANY SUCH COURT IN ANY ACTION.
BORROWER DOES HEREBY DESIGNATE AND APPOINT:

 



  Sneed, Vine & Perry, P.C.   900 Congress Avenue, Suite 300   Austin, Texas
78701   Attention: Adam S. Wilk, Esq.   Facsimile: (512) 476-1825

 

AS ITS AUTHORIZED AGENT TO ACCEPT AND ACKNOWLEDGE ON ITS BEHALF SERVICE OF ANY
AND ALL PROCESS WHICH MAY BE SERVED IN ANY SUCH ACTION IN ANY FEDERAL OR STATE
COURT IN NEW YORK, NEW YORK, AND AGREES THAT SERVICE OF PROCESS UPON SAID AGENT
AT SAID ADDRESS AND WRITTEN NOTICE OF SAID SERVICE MAILED OR DELIVERED TO
BORROWER IN THE MANNER PROVIDED HEREIN SHALL BE DEEMED IN EVERY RESPECT
EFFECTIVE SERVICE OF PROCESS UPON BORROWER IN ANY SUCH ACTION IN THE STATE OF
NEW YORK. BORROWER (I) SHALL GIVE PROMPT NOTICE TO LENDER OF ANY CHANGED ADDRESS
OF ITS AUTHORIZED AGENT HEREUNDER, (II) MAY AT ANY TIME AND FROM TIME TO TIME
DESIGNATE A SUBSTITUTE AUTHORIZED AGENT (WHICH SUBSTITUTE AGENT AND OFFICE SHALL
BE DESIGNATED AS THE PERSON AND ADDRESS FOR SERVICE OF PROCESS), AND (III) SHALL
PROMPTLY DESIGNATE SUCH A SUBSTITUTE IF ITS AUTHORIZED AGENT IS DISSOLVED
WITHOUT LEAVING A SUCCESSOR.

 



10 

 

  

19.          Notices. All notices, consents, approvals and requests required or
permitted hereunder or under any other Loan Document shall be given in writing
and shall be effective for all purposes if hand delivered or sent by (a)
certified or registered United States mail, postage prepaid, return receipt
requested or (b) expedited prepaid delivery service, either commercial or United
States Postal Service, with proof of attempted delivery, or (c) by telecopier
(with answer back acknowledged) and with a second copy to be sent to the
intended recipient by an other means permitted under this Section, addressed as
follows (or at such other address and Person as shall be designated from time to
time by any party hereto, as the case may be, in a written notice to the other
parties hereto in the manner provided for in this Section):

 

  If to Lender: KeyBank National Association     11501 Outlook, Suite 300    
Overland Park, Kansas 66211     Facsimile No.: 877-379-1625     Attention: Loan
Servicing         with a copy to: Katten Muchin Rosenman LLP     550 South Tryon
Street, Suite 2900     Charlotte, North Carolina 28202     Attention: Daniel S.
Huffenus, Esq.           If to Borrower: Moody National Yale-Seattle Holding,
LLC     6363 Woodway, Suite 110     Houston, Texas 77057     Attention: Brett C.
Moody         with a copy to: Gresham Savage Nolan & Tilden, PC     501 W.
Broadway, Suite 800     San Diego, California 92101     Attention: Jerome A.
Grossman    

 

A notice shall be deemed to have been given: in the case of hand delivery, at
the time of delivery; in the case of registered or certified mail, when
delivered or the first attempted delivery on a Business Day; or in the case of
expedited prepaid delivery, upon the first attempted delivery on a Business Day;
or in the case of telecopy, upon sender’s receipt of a machine-generated
confirmation of successful transmission after advice by telephone to recipient
that a telecopy notice is forthcoming.

 



11 

 

  

20.         Avoidance of Debt Payments. To the extent that any payment to Lender
or any payment or proceeds of any collateral received by Lender in reduction of
the Debt is subsequently invalidated, declared to be fraudulent or preferential,
set aside or required to be repaid to a trustee, to Borrower (or Borrower’s
successor) as a debtor in possession, or to a receiver, creditor, or any other
party under any bankruptcy law, state or federal law, common law or equitable
cause, then the portion of the Debt intended to have been satisfied by such
payment or proceeds shall remain due and payable hereunder, be evidenced by this
Note, and shall continue in full force and effect as if such payment or proceeds
had never been received by Lender whether or not this Note has been marked
“paid” or otherwise cancelled or satisfied or has been delivered to Borrower,
and in such event Borrower shall be immediately obligated to return the original
Note to Lender and any marking of “paid” or other similar marking shall be of no
force and effect.

 

21.          Nonrecourse. Subject to the qualifications below, Lender shall not
enforce the liability and obligation of Borrower to perform and observe the
obligations contained in this Note, the Loan Agreement, the Security Instrument
or the other Loan Documents by any action or proceeding wherein a money judgment
shall be sought against Borrower, except that Lender may bring a foreclosure
action, an action for specific performance or any other appropriate action or
proceeding to enable Lender to enforce and realize upon its interest under this
Note, the Loan Agreement, the Security Instrument and the other Loan Documents,
or in the Property, the Rents (as defined in the Loan Agreement), or any other
collateral given to Lender pursuant to the Loan Documents; provided, however,
that, except as specifically provided herein, any judgment in any such action or
proceeding shall be enforceable against Borrower only to the extent of
Borrower’s interest in the Property, in the Rents and in any other collateral
given to Lender, and Lender, by accepting this Note, the Loan Agreement, the
Security Instrument and the other Loan Documents, agrees that it shall not sue
for, seek or demand any deficiency judgment against Borrower in any such action
or proceeding under or by reason of or under or in connection with this Note,
the Loan Agreement, the Security Instrument or the other Loan Documents. The
provisions of this Section shall not, however, (i) constitute a waiver, release
or impairment of any obligation evidenced or secured by any of the Loan
Documents; (ii) impair the right of Lender to name Borrower as a party defendant
in any action or suit for foreclosure and sale under the Security Instrument;
(iii) affect the validity or enforceability of the Guaranty or Environmental
Indemnity, or any of the rights and remedies of Lender thereunder; (iv) impair
the right of Lender to obtain the appointment of a receiver; (v) impair the
enforcement of any assignment of leases and rents contained in the Security
Instrument and any other Loan Documents; or (vi) constitute a prohibition
against Lender to seek a deficiency judgment against Borrower in order to fully
realize the security granted by the Security Instrument or to commence any other
appropriate action or proceeding in order for Lender to exercise its remedies
against the Property.

 

(a)          Nothing contained herein shall in any manner or way release, affect
or impair the right of Lender to recover, and Borrower shall be fully and
personally liable and subject to legal action, for any loss, cost, expense,
damage, claim or other obligation (including reasonable attorneys’ fees and
court costs) incurred or suffered by Lender arising out of or in connection with
the following:

 

(i)           fraud or material willful misrepresentation by Borrower, Master
Tenant, Principal or Guarantor (or any of their respective Affiliates which are
controlled by Borrower, Master Tenant, Principal and/or Guarantor) or any agent,
employee or other person with actual or apparent authority to make statements or
representations on behalf of Borrower, Master Tenant, Principal, or Guarantor
(or any of their respective Affiliates which are controlled by Borrower, Master
Tenant, Principal and/or Guarantor) in connection with the Loan (“apparent
authority” meaning such authority as the principal knowingly or negligently
permits the agent to assume, or which he holds the agent out as possessing);

 



12 

 

  

(ii)           the gross negligence or willful misconduct of Borrower,
Principal, Master Tenant or Guarantor (or any of their respective Affiliates
which are controlled by Borrower, Master Tenant, Principal and/or Guarantor),
agent, or employee of the foregoing;

 

(iii)          material physical waste of the Property;

 

(iv)          the removal or disposal of any portion of the Property during the
continuation of an Event of Default without the replacement of same, to the
extent the same is material to the operation of the Property;

 

(v)           the misapplication, misappropriation, or conversion by Borrower
(or any of its Affiliates which are controlled by Borrower, Master Tenant,
Principal and/or Guarantor), Principal, Master Tenant or Guarantor of (A) any
Insurance Proceeds paid by reason of any loss, damage or destruction to the
Property, (B) any Awards received in connection with a Condemnation of all or a
portion of the Property, (C) any Rents or other Property income or collateral
proceeds, or (D) any Rents paid more than one month in advance (including, but
not limited to, security deposits);

 

(vi)          during the continuation of an Event of Default, the failure to
either apply rents or other Property income, whether collected before or after
such Event of Default, to the ordinary, customary, and necessary expenses of
operating the Property or, upon demand, to deliver such rents or other Property
income to Lender;

 

(vii)         failure to maintain insurance or to pay taxes and assessments
(unless Lender is escrowing funds therefor and fails to make such payments or
has taken possession of the Property following an Event of Default, has received
all Rents from the Property applicable to the period for which such insurance,
taxes or other items are due, and thereafter fails to make such payments) to the
extent that the revenue from the Property is sufficient to pay such amounts as
well as other costs of servicing the Debt and of operating the Property;

 

(viii)        failure to pay charges for labor or materials or other charges or
judgments that can create Liens on any portion of the Property, to the extent
that the revenue from the Property is sufficient to pay such amounts as well as
other costs of servicing the Debt and of operating the Property (and other than
any election by Lender not to make funds held in any applicable Reserve Fund
available therefor, so long as no Event of Default then exists and Borrower has
otherwise complied with the applicable terms of the Loan Documents related to
such disbursement);

 



13 

 

  

(ix)          any security deposits, advance deposits or any other deposits
collected with respect to the Property which are not delivered to Lender upon a
foreclosure of the Property or action in lieu thereof, except to the extent any
such security deposits were applied in accordance with the terms and conditions
of any of the Leases prior to the occurrence of the Event of Default that gave
rise to such foreclosure or action in lieu thereof;

 

(x)           any failure by Borrower to comply with any of the representations,
warranties or covenants set forth in Sections 4.1.37 or 5.1.19 of the Loan
Agreement;

 

(xi)          Borrower and/or Master Tenant fails to permit on-site inspections
of the Property, fails to maintain its status as a Special Purpose Entity or
comply with any representation, warranty or covenant set forth in Section 4.1.30
of the Loan Agreement or fails to appoint a new property manager upon the
request of Lender as permitted under the Loan Agreement, each as required by,
and in accordance with, the terms and provisions of the Loan Agreement or the
Security Instrument;

 

(xii)         Borrower and/or Master Tenant’s failure to comply with Section 2.7
of the Loan Agreement, the Cash Management Agreement and/or the Clearing Account
Agreement relating to the establishment of a Clearing Account, a Cash Management
Account, and/or the institution of cash management generally;

 

(xiii)        any amendment, modification or termination of the Master Lease
without Lender’s consent;

 

(xiv)        any amendment or modification of the Franchise Agreement without
Lender’s consent (to the extent such consent is required under the Loan
Documents);

 

(xv)         the termination, surrender or cancellation of the Franchise
Agreement by Master Tenant without Lender’s prior written consent or the
termination or cancellation of the Franchise Agreement by Franchisor (as a
result of the action or omission of Borrower or Master Tenant) prior to the
expiration date of the Franchise Agreement unless such termination or
cancellation is solely the result of Master Tenant’s failure to pay the
franchise fees and other charges due under the Franchise Agreement and such
failure to pay is solely the result of revenue from the Property being
insufficient to pay such amounts as well as other costs of servicing the Debt
and of operating the Property provided that the foregoing shall not apply to the
extent that (A) Borrower would otherwise be liable under this subsection (xv)
and (B) during the continuance of a Cash Sweep Period, Lender has not made funds
available to Borrower to pay the charges described above; and/or

 



14 

 

  

(xvi)        any loss, cost, expense, damage, claim or other obligation
(including reasonable attorneys’ fees and court costs) incurred or suffered by
Lender related, directly or indirectly, to the removal and/or modification of
any shoring mechanisms located at or adjacent to the Property (including,
without limitation, any tie-back rods and anchors and/or pins) pursuant to the
Easement Agreement (as defined in the Loan Agreement).

 

(b)          Notwithstanding anything to the contrary in this Note, the Loan
Agreement or any of the other Loan Documents,

 

(i)           Borrower and any general partner of Borrower shall be personally
liable for the Debt if (A) Borrower fails to obtain Lender’s prior written
consent to any voluntary Transfer as required by the Loan Agreement or the
Security Instrument, which Transfer results in (x) the transfer of the Property,
(y) a change in control of Borrower and/or Master Tenant, and/or (z) a transfer
of a fifty percent (50%) or greater direct or indirect interest in Borrower or
Master Tenant; (B) Borrower fails to obtain Lender’s prior written consent to
any Indebtedness or voluntary Lien encumbering the Property; (C) Borrower and/or
Master Tenant shall at any time hereafter make an assignment for the benefit of
its creditors; (D) Borrower and/or Master Tenant fails to maintain its status as
a Special Purpose Entity or comply with any representation, warranty or covenant
set forth in Section 4.1.30 of the Loan Agreement as required by, and in
accordance with, the terms and provisions of the Loan Agreement or the Security
Instrument, and such failure is cited as a factor in the substantive
consolidation of Borrower and/or Master Tenant with any other person; (E) other
than at Lender’s written request, Borrower, Master Tenant or any Principal
admits, in writing or in any legal proceeding, its insolvency or inability to
pay its debts as they become due; (F) Borrower fails to make the first full
monthly payment of principal and interest on or before the first Payment Date;
(G) Borrower and/or Master Tenant files (other than at Lender’s request),
consents to, or acquiesces in a petition for bankruptcy, insolvency, dissolution
or liquidation under the Bankruptcy Code or any other Federal or State
bankruptcy or insolvency law, or there is a filing of an involuntary petition
against Borrower, Master Tenant or any Principal under the Bankruptcy Code or
any other Federal or state bankruptcy or insolvency law in which Borrower,
Master Tenant or Guarantor or any Principal colludes with, or otherwise assists
any party in connection with such filing, or solicits or causes to be solicited
petitioning creditors for any involuntary petition against Borrower, Master
Tenant or such Principal from any party; or (H) there is substantive
consolidation of Borrower, Master Tenant or any Restricted Party with any other
Person in connection with any federal or state bankruptcy proceeding involving
Guarantor or any of Affiliate of Guarantor and one of the factors cited as the
bases therefor is a breach by Borrower or Master Tenant of any representation,
warranty or covenant contained in Section 4.1.30 of the Loan Agreement.

 

(c)           Nothing herein shall be deemed to constitute a waiver by Lender of
any right Lender may have under Sections 506(a), 506(b), 1111(b) or any other
provision of the Bankruptcy Code to file a claim for the full amount of the Debt
or to require that all collateral shall continue to secure all of the Debt.

 



15 

 

  

22.         Miscellaneous. Neither this Note nor any of the terms hereof,
including the provisions of this Section, may be terminated, amended,
supplemented, waived or modified orally, but only by an instrument in writing
executed by the party against which enforcement of the termination, amendment,
supplement, waiver or modification is sought, and the parties hereby: (a)
expressly agree that it shall not be reasonable for any of them to rely on any
alleged, non-written amendment to this Note; (b) irrevocably waive any and all
right to enforce any alleged, non-written amendment to this Note; and (c)
expressly agree that it shall be beyond the scope of authority (apparent or
otherwise) for any of their respective agents to agree to any non-written
modification of this Note. This Note may be executed in several counterparts,
each of which counterpart shall be deemed an original instrument and all of
which together shall constitute a single Note. The failure of any party hereto
to execute this Note, or any counterpart hereof, shall not relieve the other
signatories from their obligations hereunder. If Borrower consists of more than
one person or entity, then the obligations and liabilities of each person or
entity shall be joint and several and in such case, the term “Borrower” shall
mean individually and collectively, jointly and severally, each Borrower. As
used in this Note, (i) the terms “include,” “including” and similar terms shall
be construed as if followed by the phrase “without being limited to,” (ii) any
pronoun used herein shall be deemed to cover all genders, and words importing
the singular number shall mean and include the plural number, and vice versa,
(iii) all captions to the Sections hereof are used for convenience and reference
only and in no way define, limit or describe the scope or intent of, or in any
way affect, this Note, (iv) no inference in favor of, or against, Lender or
Borrower shall be drawn from the fact that such party has drafted any portion
hereof or any other Loan Document, (v) the words “Lender” and “Borrower” shall
include their respective successors (including, in the case of Borrower, any
subsequent owner or owners of a fee interest in the Property or any part thereof
or any interest therein and Borrower in its capacity as debtor-in-possession
after the commencement of any bankruptcy proceeding), assigns, heirs, personal
representatives, executors and administrators, (vi) the term “or” has, except
where otherwise indicated, the inclusive meaning represented by the phrase
“and/or,” (vii) the words “hereof,” “herein,” “hereby,” “hereunder,” and similar
terms in this Note refer to this Note as a whole and not to any particular
provision or section of this Note, (viii) an Event of Default shall “continue”
or be “continuing” until such Event of Default has been waived in writing by
Lender, and (ix) in the computation of periods of time from a specified date to
a later date, the words “from and including” and the words “to” and “until” each
means “to but excluding.” Wherever Lender’s judgment, consent, approval or
discretion is required under this Note or Lender shall have an option, election,
or right of determination or any other power to decide any other matter relating
to the terms of this Note, including any right to determine that something is
satisfactory or not (“Decision Power”), such Decision Power shall be exercised
in the sole and absolute discretion of Lender except as may be otherwise
expressly and specifically provided herein. Such Decision Power and each other
power granted to Lender upon this Note or any other Loan Document may be
exercised by Lender or by any authorized agent of Lender (including any servicer
or attorney-in-fact), and Borrower hereby expressly agrees to recognize the
exercise of such Decision Power by such authorized agent. BORROWER ACKNOWLEDGES
AND AGREES THAT IT HAS BEEN PROVIDED WITH SUFFICIENT AND NECESSARY TIME AND
OPPORTUNITY TO REVIEW THE TERMS OF THIS NOTE, THE SECURITY INSTRUMENT, AND EACH
OF THE LOAN DOCUMENTS, WITH ANY AND ALL COUNSEL IT DEEMS APPROPRIATE, AND THAT
NO INFERENCE IN FAVOR OF, OR AGAINST, LENDER OR BORROWER SHALL BE DRAWN FROM THE
FACT THAT EITHER SUCH PARTY HAS DRAFTED ANY PORTION HEREOF, OR THE SECURITY
INSTRUMENT, OR ANY OF THE LOAN DOCUMENTS.

 



16 

 

  

23.         Waiver of Counterclaim and Jury Trial. BORROWER HEREBY KNOWINGLY
WAIVES THE RIGHT TO ASSERT ANY COUNTERCLAIM, OTHER THAN A COMPULSORY
COUNTERCLAIM, IN ANY ACTION OR PROCEEDING BROUGHT AGAINST BORROWER BY LENDER OR
ITS AGENTS. ADDITIONALLY, TO THE FULLEST EXTENT NOW OR HEREAFTER PERMITTED BY
APPLICABLE LAW, BORROWER HEREBY KNOWINGLY, VOLUNTARILY AND INTENTIONALLY WAIVES
ANY RIGHT IT MAY HAVE TO A TRIAL BY JURY IN RESPECT OF ANY LITIGATION BASED ON
THE LOAN OR ARISING OUT OF, UNDER, OR IN CONNECTION WITH THE LOAN, THIS NOTE,
THE SECURITY INSTRUMENT, OR ANY OTHER LOAN DOCUMENT, OR ANY COURSE OF CONDUCT,
COURSE OF DEALING, STATEMENT (WHETHER VERBAL OR WRITTEN), OR ACTION OF BORROWER
OR LENDER. THIS PROVISION IS A MATERIAL INDUCEMENT FOR LENDER’S MAKING OF THE
LOAN.

 

24.         Local Law Provisions. In the event of any inconsistencies between
the terms and conditions of this Section and any other terms and conditions of
this Note, the terms and conditions of this Section shall be binding.

 

NONE.

 

[NO FURTHER TEXT ON THIS PAGE]

 



17 

 

  

Intending to be fully bound, Borrower has executed this Note effective as of the
day and year first above written.

 



  BORROWER:         MOODY NATIONAL YALE-SEATTLE HOLDING, LLC,
a Delaware limited liability company         By: /s/ Brett C. Moody    Name:
Brett C. Moody   Title: President

 



Signature Page To Promissory Note





 

 



 



 

 

 

 

 

 

 

 

 

 

